DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Preliminary amendments to claims filed 3/8/22 are acknowledged. Claims 1,4-11, 14-16 have been amended. Claims 2,3,12,13,17 and 18 have been canceled. Claims 1, 4-11 and 14-16 are pending and claims 1, 9, and 11 are the independent claims.
3. This application has been filed under the Patent Prosecution Highway (PPH) program.
4. This application is the United States national phase of International Application No.
PCT/EP2020/075073 filed September 8, 2020, and claims priority to German Patent
Application No. 10 2019 124 092.1 filed September 9, 2019.
Priority
5. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
6. The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowance and reasons for allowance
7. Claims 1, 9 and 11 are allowed. The other claims are allowed by viture of their dependence on these independent claims.
8. The following is an examiner’s statement of reasons for allowance: prior art fails to disclose or suggest:
Claims 1 and 11:
A system/method for monitoring an airspace of an area,
wherein the monitoring range of each optical sensor has different measuring radii due to the topography and/or the development of the area as a result of shadowing depending on the solid angle, and the monitoring range of each optical sensor is defined by the solid angle range ad the associated measuring radii,
wherein the measurement radii per solid angle  are determined and set during the installation of the system for the optical sensors based on the known topography and/or development of the area,
wherein the measurement signals of the at least one further optical sensor in spatial directions with a measurement radius that is too small are not included in the evaluation.

Claim 9:
A system for monitoring an airspace of an area
wherein the measurement radii per solid angle  are determined and set during the installation of the system for the optical sensors based on the known topography and/or development of the area.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant prior art
9. The closest prior art is by Sandridge et al. (US 4,795,253), discloses continuous monitoring of gaseous materials present in the vicinity of production facilities, in which three detectors determine the immediate environment above an emission source by triangulation, but fails to disclose the monitoring range of each optical sensor has a different measuring radii based on topography and/or development of the area allowing the monitoring of a plurality of leakage points.
In the instant invention, a system and method of efficiently monitoring an extended airspace is provided using optical sensor with different measuring radii based on topography and/or development of the area


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884